Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 10, and 18-20 are objected to because of the following informalities:
 Claim 1, line 10 “the permeable copolymer coating” should read “the foamed permeable copolymer coating”
Claim 1, line 12, “said at least on coating” should read ”said foamed permeable copolymer coating”
Claim 4, line 4, “the adhesive” should read “the permeable pressure sensitive adhesive”
Claim 10, line 12, “the coating, and the adhesive” should read “the foamed, permeable acrylate coating, and the pressure-sensitive, permeable, co-polymer acrylate adhesive”
Claim 18, line 15, “the coating, and the adhesive” should read “the foamed, vapor-permeable, solvent-free acrylate coating, and the permeable, pressure-sensitive copolymer adhesive”
Claim 19, line 1, “The laminate” should read “The membrane laminate”
Claim 20, line 1, “The laminate” should read “The membrane laminate”
Claim 20, line 3, “the laminate” should read “the membrane laminate”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the foamed permeable copolymer having “a density that ranges from 50 to 65% of the permeable copolymer coating’s density before being foamed”. While there is support on page 7, lines 10-18 of the present specification for n-butyl copolymer having a foam density of from about 50% to about 65%, there is no support to recite that this is the density is of “the permeable copolymer coating’s density before being foamed” as presently claimed.
Claims 2-9 are rejected as being dependent on rejected Claim 1.
Claim 10 recites a “foamed permeable acrylate coating” which has “a density that ranges from 50 to 65% of the permeable copolymer coating’s density before being foamed”. While there is support on page 4, lines 19-20 and page 6, lines 21-22 of the present specification to recite a “foamed” permeable acrylate copolymer coating comprising a n-butyl acrylate copolymer, there is no support to broadly recite “a foamed permeable acrylate coating” that can comprise any type of acrylate coating comprising any acrylate polymer/copolymer. Further, while there is support on page 7, lines 10-18 for the n-butyl copolymer having a foam 
Claims 11-14 and 16-17 are rejected as being dependent on rejected Claim 10.
Claim 18 recites “a foamed….acrylate coating….that includes a primary polymer of n-butyl acrylate”. While there is support on page 4, lines 19-20 and page 6, lines 21-22 of the present specification to recite a “foamed” acrylate coating comprising a n-butyl acrylate copolymer, there is no support to broadly recite a foamed acrylate copolymer coating comprising a primary polymer of butyl-acrylate as presently claimed.
Claims 19-20 are rejected as being dependent on rejected Claim 18.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites “the foamed permeable copolymer coating includes a primary monopolymer of n-butyl acrylate in an amount ranging from 30% to 100% by weight”. It is not clear how a “copolymer” includes a “monopolymer” or how a “copolymer” can be made from 100% of n-butyl acrylate which would be a homopolymer of n-butyl acrylate and not a copolymer.
Claims 2-9 are rejected as being dependent on rejected Claim 1.
Claim 10 recites the limitation "the permeable copolymer coating" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-14 and 16-17 are rejected as being dependent on rejected Claim 10.
Response to Arguments
In light of Applicant’s amendments to the Claims, the prior art rejections of record under 35 USC 103 over Russell in view of Avramidis, Bess, Widenbrandt, Amthor, Giron, and/or Peng are withdrawn. 
Claims 1-14 and 16-20 are rejected under 35 USC 112(a) and 112(b) as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/ Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787